Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks page 11-12, filed 6/17/2022, with respect to the rejection of Claims 21-25 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph as being indefinite have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 11-12, regarding the rejection of claims 21-25 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, that, “Claims 21-23 and 25 are amendment to remove the term “historical” from the claims for clarity. Support for the amendment may be found in the specification, for example, at paragraphs [0120], [0127]-[0129], [0134], [0150], and [0151]. Applicants submit that amended claim 21 is definite. Claims 22-25 depend, directly or indirectly, from claim 21, and the dependent claims are also definite at least for depending from a definite base claim and for the elements recited therein. Accordingly, Applicants respectfully request withdrawal of the rejections of claims 21-25 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.”


Examiner Response:
Applicant’s arguments, see page 11-12, filed 6/17/2022, with respect to the rejection(s) of claim(s) 21-25 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph have been fully considered and are not persuasive. Because applicant has amended the claims and removed the limitation “historical” and which is unclear and was rejected in the Non-Final Office action mailed on 3/17/2022. Therefore, the rejection of claim 21-25 has been withdrawn. 

3.	Applicant’s arguments, see remarks page 12-23, filed 6/17/2020, with respect to the rejection(s) of Claims 1-15 and 21-25 under 35 U.S.C. § 102 as being unpatentable over Sudhan (US 20150244011 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 14-15, regarding independent claim 1 that “Firstly, the Office Action makes the assertion that Sudhan discloses “[b]atteries as an example of electrochemical devices” without support from Sudhan, and Applicants contest such an assertion without support from Sudhan. Rather, Sudhan disclose a fuel cell system having stacks or columns of fuel cells and optionally having an energy storage module, which may be batteries, separate from the fuel cells.
Further, Sudhan discloses an EIS analyzer for injecting test waveforms into fuel cells and determining a characteristic of the fuel cells, and a controller for determining an adjustment of the fuel cell system in response to the characteristic of the fuel cells. As noted above, Sudhan discloses batteries in the fuel cell system. However, the Office Action does not demonstrate that Sudhan discloses the EIS analyzer for injecting test waveforms into batteries and determining a characteristic of the batteries, and the controller for determining an adjustment for protecting the batteries in response to the characteristic of the batteries. Therefore, Applicants submit that the Office Action does not demonstrate that Sudhan discloses the EIS analyzer or the controller functioning for a battery in the same manner as disclosed for the fuel cells.
For at least the foregoing reasons, Applicants submit that the Office Action does not demonstrate Sudhan discloses any of the elements of:
performing an EIS test on a battery; identifying a battery condition based on analysis of EIS test results; and implementing a battery protection action responsive to the identified battery condition, as recited in claim 1. (Emphasis added). Therefore, independent claim 1 is patentable over Sudhan.”

Examiner Response:
Applicant’s arguments, see page 14-15 (stated above), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground of rejection is made. Ballantine (US 20150228990 A1) is applied to meet the limitation because Ballantine disclose, “[0054] Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS. Therefore claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Sudhan (US 20150244011 A1) in view of Ballantine (US 20150228990 A1). Applicant’s argument is moot in view of newly applied combination of references as set forth below. See the rejection set forth below.
Similar argument for independent claim 8 in the remarks page 15-17 and the argument is persuasive as explained above. And therefore claim 8 is now rejected under 35 U.S.C. 103 as being unpatentable over Sudhan (US 20150244011 A1) in view of Ballantine (US 20150228990 A1). Applicant’s argument is moot in view of newly applied combination of references as set forth below. See the rejection set forth below.
Similar argument for independent claim 21 in the remarks page 18-19 and the argument is persuasive as explained above. And therefore claim 21 is now rejected under 35 U.S.C. 103 as being unpatentable over Sudhan (US 20150244011 A1) in view of Ballantine (US 20150228990 A1). Applicant’s argument is moot in view of newly applied combination of references as set forth below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 19-23, regarding independent claim 21 that “Applicants submit that the Office Action does not demonstrate that Sudhan discloses storing all of an “EIS test waveform,” a “response waveform,” and “performance parameters.” Rather, the Office Action asserts that the disclosure in Sudhan of an “impedance response” corresponds to all of the separately claimed aspects of an “EIS test waveform,” a “response waveform,” and “performance parameters.” (Remarks-Page 19)
Applicants submit that the Office Action does not demonstrate that Sudhan discloses comparing the “performance parameters” with “performance parameters associated with a type of battery corresponding to the type of battery” of claim 21 because the Office Action does not demonstrate that Sudhan disclose comparison of performance parameters. (Remarks-Page 21)
Therefore, Applicants submit that the Office Action does not demonstrate that Sudhan discloses the element of “comparing the EIS test waveform, the response waveform, and the performance parameters with EIS test waveforms, response waveforms, and performance parameters associated with a type of battery corresponding to the type of battery for the battery…(Remarks-Page 22).”

Examiner Response:
Applicant’s arguments, see page 19-23 (stated above), have been fully considered and are not persuasive. Because Sudhan discloses in Paragraph 56, “(When the controller 412 determines a match (e.g., identically or within some predetermined variance value) between the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and a stored impedance response, the controller 412 may determine the characteristic correlated with the stored impedance response to be the characteristic of the respective selected fuel cell of the fuel cell stack 106A. For example, the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 310; Paragraph [0056] Line 1-14)”. Therefore, Sudhan discloses impedance response, fuel utilization rate which could be a performance parameter as the claim does not recite any specific response signal or performance parameter. Claim just recites performance parameter and performance parameter can be anything related to the performance of the electrochemical device therefore the impedance response or utilization rate can also be a performance parameter. Again, Sudhan discloses, “In block 710 the controller may determine a characteristic of each of the selected subset of fuel cells based at least in part on the impedance response of that fuel cell. As discussed above, the controller may use EIS monitoring to plot the real and imaginary parts of the measured impedances resulting from the injected test waveform and compare the plotted impedances to the known signatures of impedance responses of fuel cells with known characteristics (Paragraph [0067] Line 1-8).” Therefore Sudhan also discloses test waveform and the output is the response waveform and Sudhan also compares the EIS test waveform, the response waveform, and the performance parameters with EIS test waveforms, response waveforms, and performance parameters as discloses by Sudhan in Paragraph 55, “The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 6-19”. Therefore, applicant’s argument is not persuasive. The rejection of reference Sudhan is still maintained and claim 21 is now rejected under 35 U.S.C. 103 as being unpatentable over Sudhan (US 20150244011 A1) in view of Ballantine (US 20150228990 A1). Ballantine is applied to meet the similar limitation as recited in claim 1 and 8. 1-15 and 21-25 are now rejected under 35 U.S.C. 103 as being unpatentable over Sudhan S (Hereinafter “Sudhan”) in the US patent Application Publication Number US 20150244011 A1 in view of BALLANTINE et al. (Hereinafter “Ballantine”) in the US Patent Application Publication Number US 20150228990 A1. See the rejection set forth below.

Claims 21-25 are now rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-15 are not rejected under 35 U.S.C. 101 because the claim recites practical application of the method and support from the specification is in Paragraph 0169. See the rejection set forth below.

For expedite prosecution, applicant is invited to call to discuss the present rejection if any further clarification is needed and for any possible amendment to overcome the references to make the claim allowable.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 21:
Step 1: Statutory Category?
Analysis: Yes. The claim recites A method for managing sharing of electrochemical impedance spectroscopy (EIS) battery testing data.

Step 2A - Prong 1: Judicial Exception Recited?
Analysis: Yes.  The claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes:
“receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery from an EIS system; 
storing the EIS test waveform, the response waveform, and the performance parameters in a learned database as associated with the battery, and 
comparing the EIS test waveform, the response waveform, and the performance parameters with EIS test waveforms, response waveforms, and performance parameters associated with a type of battery corresponding to the type of battery for the battery and a poor performance event for the battery to determine EIS testing information for the battery exhibiting the poor performance event. (This limitation represents a mental process, as the limitation recites general act of comparing data as a judgment that can be performed in the human mind).”
All the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by looking at the screen of an oscilloscope or a spectrum analyzer. For example, “storing the EIS test waveform”, “receiving” “comparing” in the context of this claim encompasses the user manually determining whether the battery exhibiting poor performance by comparing the values by using a computer or by using a human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (The concept of performing in the human mind is observation, evaluation, judgement and opinion and therefore, comparing data is the performance that is the judgement or opinion and is considered as the mental processing group of the abstract idea). Accordingly, the claim recites an abstract idea.

Step 2A - Prong 2: Integrated into a Practical Application?
Analysis: No. the claim does not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application:
Receiving an EIS test waveform (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application (see MPEP 2106.05(f)).
The claim recites additional elements: EIS test on a battery (This limitation gives no details as to how the test is performed on the battery and what structure is used for the EIS test and how the data is determined and the limitation merely uses a computer or an oscilloscope as a tool to perform an abstract idea. It also generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). It is not indicative of integration into a practical application.). Is there a real-world transformation?  Nothing is done with the result of the determinations or thought process.
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
Analysis: No. As discussed with respect to Step 2A Prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component or data collected from a computer. The claims do not recite additional elements that amount to significantly more than the judicial exception. The claims do nothing more than merely use a computer as a tool to perform an abstract idea or generally link the use of the judicial exception to a particular technological environment or field of use. Using a computing device to execute an abstract mental processing function is well-known, routine, and conventional. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible

Dependent claims 22-25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the recited limitations, considered both individually and as an ordered combination with the claim as a whole, fail to establish to integrate the abstract idea into a practical application:

For example, claim 22 recites “identifying patterns in the performance parameters associated with the type of battery that correlate with poor performance events (This limitation gives no details as to how “is identified, other than the general statement of, “identifying patterns in the performance parameters…” This limitation merely uses a data gathered in the abstract. It also generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). It is not indicative of integration into a practical application.). The claim, as a whole, does not integrate the abstract idea to be a practical application. The claim is not specific to any practical application. Mere instructions to identify the data cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claim 23 recites “…calculating a correlation between the EIS test waveform, the response waveform, and the performance parameters and the EIS test waveforms, the response waveforms, and the performance parameters, ….: determining whether the calculated correlation exceeds a threshold; and providing a further EIS test waveform and further EIS test commands associated with the poor performance event in response to determining that the calculated correlation exceeds the threshold”. As seen in claim 21 above, the claims as a whole are not directed to the structure of the tested device itself; rather, the claims are directed to abstract mathematical processing of data pertaining. This limitation represents a mental process, as the limitation recites general act of comparing data as a judgment that can be performed in the human mind and in support of the abstract idea. The language, “determining” in the context of this claim encompasses the user manually determining the performance of the EIS system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim, as a whole, does not integrate the abstract idea to be a practical application. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
 Claim 24 recites “perform operations such that implementing a battery protection action responsive to the identified battery condition comprises performing one or more of signaling a battery charger to charge the battery, generating a notification on a graphical user interface, signaling the battery powered device to power down, or opening a switch to disconnect the battery from the battery powered device”. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As seen in claim 21 above, the claims as a whole is directed to abstract mathematical processing of data pertaining to a battery. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claim 25 recites “determining whether there is a request to upload from the EIS system, wherein receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery, storing the EIS test waveform, the response waveform, and the performance parameters in a learned database as associated with the battery, and analyzing comparing the EIS test waveform, the response waveform, and the performance parameters with EIS test waveforms, response waveforms, and performance parameters occur in response to determining that there is a request to upload from the EIS system; and sending the further EIS test waveform and the further EIS test commands to the EIS system.” The language, “determining” in the context of this claim encompasses the user manually determining the performance of the EIS system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim, as a whole, does not integrate the abstract idea to be a practical application. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. As seen in claim, the claims as a whole are not directed to the structure of the test device for the battery; rather, the claims are directed to abstract mathematical processing of data pertaining to an EIS system. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhan S (Hereinafter “Sudhan”) in the US patent Application Publication Number US 20150244011 A1 in view of BALLANTINE et al. (Hereinafter “Ballantine”) in the US Patent Application Publication Number US 20150228990 A1.

Regarding claim 1, Sudhan teaches a method for electrochemical impedance spectroscopy (EIS) analysis of an electrochemical device (Systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at once without human interaction with the electrochemical devices; Paragraph [0003] Line 1-4; Batteries as an example of electrochemical devices), comprising: 
performing an EIS [404] (EIS analyzer) in Figure 4 test on an electrochemical device [106A] (electrochemical devices, such as fuel cells 106A) (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7); 
identifying an electrochemical device condition based on analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6; characteristics are the electrochemical device condition which is determined by impedance response); and 
implementing a electrochemical device protection action responsive to the identified electrochemical device condition (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30; a batt electrochemical device protection action responsive to the identified electrochemical device condition is determined depending on the test result for example by adjusting fuel flow or by shutting off the system and so on).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 2, Sudhan teaches a method, wherein 
performing an EIS test [404] on the electrochemical device [106A] (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7; test waveform is inject to perform an EIS test);
identifying an electrochemical device condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6; characteristics are the electrochemical device condition which is determined by impedance response), and 
implementing an electrochemical device protection action responsive to the identified electrochemical device condition are performed (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30; a electrochemical device protection action responsive to the identified electrochemical device condition is determined depending on the test result for example by adjusting fuel flow or by shutting off the system and so on) by a electrochemical device fail module coupled to the electrochemical device (Additionally, determined characteristics of the electrochemical device may be compared to a failure threshold, and when the characteristics exceed the failure threshold, a failure mode of the electrochemical device may be indicated, such as a fuel starvation state, a catalyst poisoning state, or a water flooding state. The module 12 containing the device which exceeded the failure threshold may be turned off (i.e., taken off line) and serviced or replaced; Paragraph [0048] Line 27-35).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 3, Sudhan teaches a method, wherein 
performing an EIS test on an electrochemical device [106A] comprises: 
applying a test waveform to the electrochemical device (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7);
determining a response waveform of the electrochemical device [106A] (The controller 412 may control the EIS analyzer 404 to receive the output from each respective selected fuel cell of the fuel cell stack 106A via the matrix switch 402. In an embodiment, the test waveform may be a full frequency sweep waveform. In another embodiment, the test waveform may be super positioned frequencies or standard ranges of frequencies to enable only particular regions of frequencies to be tested, such as 10 KHz, 8 KHz, 6 KHz, 4 KHz, 3 KHz, 2 KHz, 1 KHz, etc. The load bank 408 may receive an output signal from the EIS analyzer 404 via connection 417 and in response measure the resulting current and/or voltage output of the selected fuel cells of the fuel cell stack 106A and output the measurement results to the controller 412; Paragraph [0054] Line 11-24; In block 710 the controller may determine a characteristic of each of the selected subset of fuel cells based at least in part on the impedance response of that fuel cell. As discussed above, the controller may use EIS monitoring to plot the real and imaginary parts of the measured impedances resulting from the injected test waveform and compare the plotted impedances to the known signatures of impedance responses of fuel cells with known characteristics; Paragraph [0067] Line 1-8); and 
determining an impedance response of the electrochemical device at a frequency of the test waveform based on a comparison of the response waveform to the applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19; In block 710 the controller may determine a characteristic of each of the selected subset of fuel cells based at least in part on the impedance response of that fuel cell. As discussed above, the controller may use EIS monitoring to plot the real and imaginary parts of the measured impedances resulting from the injected test waveform and compare the plotted impedances to the known signatures of impedance responses of fuel cells with known characteristics; Paragraph [0067] Line 1-8); and 
identifying an electrochemical device condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6; characteristics are the electrochemical device condition which is determined by impedance response) comprises 
determining the electrochemical device condition based on the impedance response of the electrochemical device at the frequency of the test waveform (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30; characteristics are the electrochemical device condition which is determined by impedance response).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 4, Sudhan teaches a method, wherein: performing an EIS test on a electrochemical device comprises: 
applying a plurality of different test waveforms to the electrochemical device (As an example, the EIS analyzer 404 may inject test waveforms that adjust the frequency as a function of time. While illustrated as a single EIS analyzer 404, the EIS analyzer 404 may be comprised of multiple EIS analyzers connected together in master and slave configurations to monitor any number of independent channels of waveform responses from individual fuel cells of the fuel cell stack 106A and the matrix switch 402 may be sized to support the selected number of independent channels; Paragraph [0051] Line 25-36); 
determining a response waveform of the electrochemical device [106A] for each of the plurality of different test waveforms (the test waveform may be super positioned frequencies or standard ranges of frequencies to enable only particular regions of frequencies to be tested, such as 10 KHz, 8 KHz, 6 KHz, 4 KHz, 3 KHz, 2 KHz, 1 KHz, etc. The load bank 408 may receive an output signal from the EIS analyzer 404 via connection 417 and in response measure the resulting current and/or voltage output of the selected fuel cells of the fuel cell stack 106A and output the measurement results to the controller 412; Paragraph [0054] Line 16-24; different frequency waveforms are sent to the electrochemical device); and 
determining an impedance response of the electrochemical device for each of the plurality of different test waveforms based on a comparison of each response waveform to each applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19); and
identifying a electrochemical device condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) comprises determining the electrochemical device condition based on the impedance response of the electrochemical device for each of the plurality of different test waveforms (In block 708 the controller may control the multi-channel EIS analyzer to receive a waveform from on each of the selected channels from each respective selected subset of fuel cells (e.g., a single selected fuel cell) via the matrix switch and monitor the impedance response of each selected subset of fuel cells in response to the injected test waveform. In this manner, the electrochemical properties of the selected fuel cells may be compared and studied under the same operating environment and in response to the same one test waveform injected into the entire fuel cell stack. In an embodiment, the test waveform may be a full frequency sweep waveform; Paragraph [0066] Line 1-10).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 5, Sudhan teaches a method, wherein:
performing an EIS test on a electrochemical device comprises: 
applying a test waveform to the electrochemical device [106A] (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7); and 
determining a response waveform of the electrochemical device [106A] (The controller 412 may control the EIS analyzer 404 to receive the output from each respective selected fuel cell of the fuel cell stack 106A via the matrix switch 402. In an embodiment, the test waveform may be a full frequency sweep waveform. In another embodiment, the test waveform may be super positioned frequencies or standard ranges of frequencies to enable only particular regions of frequencies to be tested, such as 10 KHz, 8 KHz, 6 KHz, 4 KHz, 3 KHz, 2 KHz, 1 KHz, etc. The load bank 408 may receive an output signal from the EIS analyzer 404 via connection 417 and in response measure the resulting current and/or voltage output of the selected fuel cells of the fuel cell stack 106A and output the measurement results to the controller 412; Paragraph [0054] Line 11-24); and 
identifying a electrochemical device condition based on the analysis of EIS test results comprises comparing the test waveform and the response waveform and determining a score based on the comparison of the test waveform and the response waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19), and 
implementing a electrochemical device protection action responsive to the identified electrochemical device condition comprises: 
determining the electrochemical device protection action from an entry in a electrochemical device protection decision matrix corresponding to the determined score (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30; a electrochemical device protection decision matrix corresponding to the determined score is the threshold value or any specific values that determines positioning state or damage); and 
executing the determined electrochemical device protection action (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103…..;Paragraph [0056] Line 8-30; paragraph [0068]; adjusting the fuel utilization rate is one of the example of the determined electrochemical device protection action).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.


Regarding claim 6, Sudhan teaches a method, wherein
implementing a electrochemical device protection action responsive to the identified electrochemical device condition comprises performing one or more of charging the electrochemical device, generating a notification on a graphical user interface, powering down a device coupled to the electrochemical device, or disconnecting the electrochemical device from a device (In optional block 712 the controller may adjust a setting of the fuel cell system based on the determined characteristic. For example, the controller may change (e.g., increase or decrease) a fuel flow, air flow, drawn current from fuel cells, and/or water flow into the fuel inlet stream or shut off of the entire fuel cell system or the module 12 of the system containing cells which exceeded the failure threshold for service or replacement based on the determined characteristic. Thus, step 712 may include any one or more of changing a fuel flow rate into the fuel cell system, changing an air flow rate into the fuel cell system, changing an amount of current drawn from the fuel cell system, changing an amount of water provided into a fuel inlet stream, or shutting off at least part of the fuel cell system for service or replacement. In this manner, impedance testing, such as EIS monitoring, may be used in a fuel cell system to adjust the operation of the fuel cell system based on current characteristics of the individual fuel cells; Paragraph [0068] Line 1-18; shutting off adjust by powering down).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 7, Sudhan teaches a method, wherein
performing an EIS test on a electrochemical device comprises applying a first test waveform to the electrochemical device and determining a first response waveform of the electrochemical device (By injecting different test waveforms into the fuel cell stack 106A, different responses of the fuel cells of the fuel cell stack 106A may be monitored. By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 27-33), the method further comprising:
uploading the first response waveform to a server; receiving parameters for a second test waveform from the server (multiple test is performed and there is multiple waveform) (By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 30-33); 
applying the second test waveform to the electrochemical device (As an example, the EIS analyzer 404 may inject test waveforms that adjust the frequency as a function of time. While illustrated as a single EIS analyzer 404, the EIS analyzer 404 may be comprised of multiple EIS analyzers connected together in master and slave configurations to monitor any number of independent channels of waveform responses from individual fuel cells of the fuel cell stack 106A and the matrix switch 402 may be sized to support the selected number of independent channels; Paragraph [0051] Line 25-34); and 
determining a second response waveform of the electrochemical device, wherein identifying a electrochemical device condition based on the analysis of EIS test results comprises identifying the electrochemical device condition based on comparisons of the first response waveform to the first test waveform and of the second response waveforms to the second test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 8, Sudhan teaches A electrochemical impedance spectroscopy (EIS) device [400] for use on a electrochemical device powered device (Systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at once without human interaction with the electrochemical devices; Paragraph [0003] Line 1-4), comprising: 
a electrochemical device tester circuit [404] (EIS analyzer 404) configured to performing an EIS test on a electrochemical device [106A] (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404, a matrix switch 402, an electrochemical device, such as fuel cell stack 106A, and a load bank 408; Paragraph [0050] Line 1-6); and 
a control device [412] coupled to the electrochemical device tester [404] (The matrix switch 402, the EIS analyzer 404, and the load bank 408 may be connected to a controller 412. For example, the load bank 408 may be connected to the controller 412 and the EIS analyzer 404 and matrix switch 402 may be connected to the controller 412. In an embodiment, the controller 412 may be a processor configured with processor-executable instructions to perform operations to control the matrix switch 402; Paragraph [0053] Line 1-10), and configured to perform operations comprising: 
performing an EIS test on the electrochemical device (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7);
identifying a electrochemical device condition based on analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6; characteristics are the electrochemical device condition which is determined by impedance response); and
implementing a electrochemical device protection action responsive to the identified electrochemical device condition (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 9, Sudhan teaches an EIS device, wherein 
the control device comprises a processor within a electrochemical device fail module coupled to the electrochemical device tester circuit (Control elements may be implemented using computing devices (such as computer) comprising processors, memory and other components that have been programmed with instructions to perform specific functions or may be implemented in processors designed to perform the specified functions; paragraph [0072] Line 1-6; the controller 412 may be a processor configured with processor-executable instructions to perform operations to control the matrix switch 402; Paragraph [0053] Line 7-10).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 10, Sudhan teaches an EIS device, wherein 
the electrochemical device tester circuit comprises: 
a test waveform generator configured to generate a test waveform in response to parameters provided by the control device (The matrix switch 402 and the EIS analyzer 404 may each be connected to a power supply 406 which may supply power to the matrix switch 402 and the EIS analyzer 404. As an example, the power supply may be a 240 volt AC power supply; Paragraph [0052] Line 12-15; EIS analyzer then produces the waveform); and 
a response waveform detector configured to measure at least one of voltage or current across the electrochemical device at a sampling interval to determine a response waveform (Optionally, a current transducer, such as a hall effect current transducer, may be connected between the load bank 408 and fuel cell stack 106A to sense the current and output an analog signal representative of the current to the EIS analyzer 404. The current transducer may be optional, and may be needed when the load bank is unable to respond to the high frequency region of the current output of the fuel cell stack 106A; Paragraph [0052] Line 18-25).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 11, Sudhan teaches an EIS device, wherein 
the control device [412] is further configured to perform operations such that: performing an EIS test on a electrochemical device comprises 
determining an impedance response of the electrochemical device at a frequency of the test waveform based on a comparison of the response waveform to the applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19); and 
identifying a electrochemical device condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) comprises 
determining the electrochemical device condition based on the impedance response of the electrochemical device at the frequency of the test waveform (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 12, Sudhan teaches a EIS device, wherein: the control device is further configured to perform operations such that: 
performing an EIS test on a electrochemical device comprises 
determining an impedance response of the electrochemical device for each of the plurality of different test waveforms based on a comparison of each response waveform to each applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19); and
identifying a electrochemical device condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) comprises determining the electrochemical device condition based on the impedance response of the electrochemical device for each of the plurality of different test waveforms (In block 708 the controller may control the multi-channel EIS analyzer to receive a waveform from on each of the selected channels from each respective selected subset of fuel cells (e.g., a single selected fuel cell) via the matrix switch and monitor the impedance response of each selected subset of fuel cells in response to the injected test waveform. In this manner, the electrochemical properties of the selected fuel cells may be compared and studied under the same operating environment and in response to the same one test waveform injected into the entire fuel cell stack. In an embodiment, the test waveform may be a full frequency sweep waveform; Paragraph [0066] Line 1-10).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.


Regarding claim 13, Sudhan teaches a EIS device, 
wherein the control device is further configured to perform operations such that: 
identifying a electrochemical device condition based on the analysis of EIS test results comprises comparing the test waveform and the response waveform and determining a score based on the comparison of the test waveform and the response waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19), and 
implementing a electrochemical device protection action responsive to the identified electrochemical device condition comprises: determining the electrochemical device protection action from an entry in a electrochemical device protection decision matrix corresponding to the determined score (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30); and 
executing the determined electrochemical device protection action (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103…..;Paragraph [0056] Line 8-30; paragraph [0068]).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 14, Sudhan teaches a EIS device, wherein
wherein the control device is further configured to perform operations such that
implementing a electrochemical device protection action responsive to the identified electrochemical device condition comprises performing one or more of charging the electrochemical device, generating a notification on a graphical user interface, powering down a device coupled to the electrochemical device, or disconnecting the electrochemical device from a device (In optional block 712 the controller may adjust a setting of the fuel cell system based on the determined characteristic. For example, the controller may change (e.g., increase or decrease) a fuel flow, air flow, drawn current from fuel cells, and/or water flow into the fuel inlet stream or shut off of the entire fuel cell system or the module 12 of the system containing cells which exceeded the failure threshold for service or replacement based on the determined characteristic. Thus, step 712 may include any one or more of changing a fuel flow rate into the fuel cell system, changing an air flow rate into the fuel cell system, changing an amount of current drawn from the fuel cell system, changing an amount of water provided into a fuel inlet stream, or shutting off at least part of the fuel cell system for service or replacement. In this manner, impedance testing, such as EIS monitoring, may be used in a fuel cell system to adjust the operation of the fuel cell system based on current characteristics of the individual fuel cells; Paragraph [0068] Line 1-18).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.


Regarding claim 15, Sudhan teaches a EIS device, wherein: the control device is further configured to perform operations such that 
performing an EIS test on a electrochemical device comprises applying a first test waveform to the electrochemical device and determining a first response waveform of the electrochemical device (By injecting different test waveforms into the fuel cell stack 106A, different responses of the fuel cells of the fuel cell stack 106A may be monitored. By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 27-33), the method further comprising:
uploading the first response waveform to a server; receiving parameters for a second test waveform from the server (By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 30-33); 
applying the second test waveform to the electrochemical device (As an example, the EIS analyzer 404 may inject test waveforms that adjust the frequency as a function of time. While illustrated as a single EIS analyzer 404, the EIS analyzer 404 may be comprised of multiple EIS analyzers connected together in master and slave configurations to monitor any number of independent channels of waveform responses from individual fuel cells of the fuel cell stack 106A and the matrix switch 402 may be sized to support the selected number of independent channels; Paragraph [0051] Line 25-34); and 
determining a second response waveform of the electrochemical device, wherein identifying a electrochemical device condition based on the analysis of EIS test results comprises identifying the electrochemical device condition based on comparisons of the first response waveform to the first test waveform and of the second response waveforms to the second test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.


Regarding claim 21, Sudhan teaches a method for managing sharing of electrochemical impedance spectroscopy (EIS) electrochemical device testing data (Systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at once without human interaction with the electrochemical devices; Paragraph [0003] Line 1-4; Batteries as an example of electrochemical devices), comprising: 
receiving an EIS test waveform for an EIS test on a electrochemical device [106A] (fuel cell stack 106A) a response waveform for the EIS test (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7),  and 
performance parameters of the electrochemical device from an EIS system [400] (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6); 
storing the EIS test waveform, the response waveform (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 6-19), and 	
the performance parameters in a learned database as associated with the electrochemical device (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 6-19), and 
comparing the EIS test waveform, the response waveform (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 10-19; In block 710 the controller may determine a characteristic of each of the selected subset of fuel cells based at least in part on the impedance response of that fuel cell. As discussed above, the controller may use EIS monitoring to plot the real and imaginary parts of the measured impedances resulting from the injected test waveform and compare the plotted impedances to the known signatures of impedance responses of fuel cells with known characteristics; Paragraph [0067] Line 1-8), and 
 the performance parameters with EIS test waveforms, response waveforms, and performance parameters associated with a type of electrochemical device corresponding to the type of electrochemical device for the electrochemical device (When the controller 412 determines a match (e.g., identically or within some predetermined variance value) between the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and a stored impedance response, the controller 412 may determine the characteristic correlated with the stored impedance response to be the characteristic of the respective selected fuel cell of the fuel cell stack 106A. For example, the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 310; Paragraph [0056] Line 1-14) and 
a poor performance event for the electrochemical device to determine EIS testing information for the electrochemical device exhibiting the poor performance event (EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 20-31).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 22, Sudhan teaches a method, further comprising 
identifying patterns in the performance parameters associated with the type of electrochemical device that correlate with poor performance events (The systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at the same time without human interaction with the electrochemical devices. In an embodiment, a matrix switch may connect each subset of cells (e.g., an individual cell or a group of plural cells) of a fuel cell stack individually to an EIS analyzer enabling EIS to be performed on any fuel cell in the fuel cell stack. Preferably, the subset of cells is a single fuel cell. However, the subset of cells may contain two or more cells, such part of all of the cells in a given stack or all of the cells in a given stack. In a further embodiment, the EIS analyzer may be a multi-channel EIS analyzer, and the combination of the matrix switch and multi-channel EIS analyzer may enable EIS to be performed on multiple fuel cells (i.e., multiple subsets of cells) simultaneously; Paragraph [0046] Line 1-17).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 23, Sudhan teaches a method, 
wherein analyzing the EIS test waveform, the response waveform (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7), and 
the performance parameters with EIS test waveforms, response waveforms, and performance parameters (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) comprises calculating a correlation between the EIS test waveform, the response waveform, and the performance parameters and the EIS test waveforms, the response waveforms, and the performance parameters (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 10-19), and
wherein the method further comprises: 
determining whether the calculated correlation exceeds a threshold; and providing a further EIS test waveform and further EIS test commands associated with the poor performance event in response to determining that the calculated correlation exceeds the threshold (As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 20-31).

Regarding claim 24, Sudhan teaches a method, 
further comprising updating an entry associating electrochemical device type and the poor performance event to include the calculated correlation (In optional block 712 the controller may adjust a setting of the fuel cell system based on the determined characteristic. For example, the controller may change (e.g., increase or decrease) a fuel flow, air flow, drawn current from fuel cells, and/or water flow into the fuel inlet stream or shut off of the entire fuel cell system or the module 12 of the system containing cells which exceeded the failure threshold for service or replacement based on the determined characteristic. Thus, step 712 may include any one or more of changing a fuel flow rate into the fuel cell system, changing an air flow rate into the fuel cell system, changing an amount of current drawn from the fuel cell system, changing an amount of water provided into a fuel inlet stream, or shutting off at least part of the fuel cell system for service or replacement. In this manner, impedance testing, such as EIS monitoring, may be used in a fuel cell system to adjust the operation of the fuel cell system based on current characteristics of the individual fuel cells; Paragraph [0068] Line 1-18).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.

Regarding claim 25, Sudhan teaches a method, further comprising
determining whether there is a request to upload from the EIS system (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7), and 
wherein receiving an EIS test waveform for an EIS test on a electrochemical device, a response waveform for the EIS test, and performance parameters of the electrochemical device (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7; The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6); 
storing the EIS test waveform, the response waveform, and the performance parameters in a learned database as associated with the electrochemical device (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 6-19), and 
analyzing the EIS test waveform, the response waveform, and the performance parameters with EIS test waveforms, response waveforms, and performance parameters occur in response to determining that there is a request to upload from the EIS system (When the controller 412 determines a match (e.g., identically or within some predetermined variance value) between the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and a stored impedance response, the controller 412 may determine the characteristic correlated with the stored impedance response to be the characteristic of the respective selected fuel cell of the fuel cell stack 106A. For example, the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 310; Paragraph [0056] Line 1-14); and
sending the further EIS test waveform and the further EIS test commands to the EIS system (EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 20-31).
Sudhan fails to teach that the electrochemical device is a battery.
Ballantine teaches systems, methods, and devices of the various embodiments enable electrochemical impedance spectroscopy ("EIS") to be performed on electrochemical devices, such as fuel cell stack segments, by power electronics connecting the electrochemical devices in parallel to a common load and/or bus (Paragraph [0004] Line 1-6), wherein
the electrochemical device is a battery (Electrochemical devices may include fuel cell stack segments, battery cells, electrolysis cells, electrochemical pumping cells (e.g., hydrogen separators), or any other device that may be monitored by EIS; Paragraph [0054] Line 6-9; Claim 13). The purpose of doing so is to compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus, to store ripple energy and discharge the ripple energy out of phase, to reduce the ripple current, or eliminate the ripple current, passing to the bus, to enable EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, to create and analyze test waveforms and to store the electricity it’s generating.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sudhan in view of Ballantine, because Ballantine teaches to include battery as an electrochemical device can compensate for any ripple generated during EIS such that no ripple is realized at the common load and/or bus (Paragraph [0004]), stores ripple energy and discharge the ripple energy out of phase, reduces the ripple current, or eliminates the ripple current, passing to the bus, enables EIS testing using test waveforms with higher frequencies than may be used without the energy storage devices, creates and analyzes test waveforms (Paragraph [0060]) and stores the electricity it’s generating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866